DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 20, 22, 26 and 28 objected to because of the following informalities:  
The term “and” in line 4 of claim 20, line 2 of claim 22, line 4 of claim 26 and line 2 of claim 28 should be changed to the term “or”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 25 recites the limitation “the acrylate copolymer” in line 1 of claim 25.  There is insufficient antecedent basis for this limitation in the claim.
Also, this limitation is indefinite in that it is unclear if it refers to the one or more styrene-acrylate polymers in claim 24 or the acrylate polymer in claim 23.
It is suggested changing making claim 25 be dependent on claim 23 or changing the phrase “the acrylate copolymer”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-24, 26-27, 30 and 32-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,365,516. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the patent discloses a release substrate (10) comprising: a carrier substrate (11) having a front side and a reverse side opposite the front side; and a release layer (12) disposed on the front side and/or the reverse side of the carrier substrate, wherein the carrier substrate is a paper substrate or paperboard substrate, wherein the release layer comprises a polymeric binder and a wax based on a vegetable oil, wherein the wax based on the vegetable oil is obtained by a chemical modification of the vegetable oil, wherein: the polymeric binder is a crosslinked or uncrosslinked binder selected from the group consisting of starch, carboxyl group-modified polyvinyl alcohol, ethylene-vinyl alcohol copolymer, a combination of polyvinyl alcohol and ethylene-vinyl alcohol copolymer, ethylene-vinyl acetate copolymer, silanol group- modified polyvinyl alcohol, diacetone-modified polyvinyl alcohol, acrylate copolymer, modified polyethylene glycol, o-isodecyl-w-hydroxypoly(oxy-1,2-ethanediyl), styrene-butadiene latex, styrene-acrylate polymers and mixtures thereof, the proportion by mass of the polymeric binder in the release layer is 94% to 2%, based on the total mass of the release layer; the proportion by mass of the wax in the release layer is 6% to 98%, based on the total mass of the release layer, and wherein 2the release substrate additionally contains an interlayer (13, 13') and the interlayer is disposed between the carrier substrate and the release layer and the interlayer (13) comprises an inorganic pigment selected from the group consisting of calcined kaolin, kaolin, kaolinite, magnesium silicate hydrate, silicon oxide, bentonite, calcium carbonate, aluminum hydroxide, aluminum oxide and boehmite
	Claim 1 of the patent reads on claim 17 of the present application.
Claim 3 of the patent reads on claim 18 of the present application.
Claim 3 of the patent reads on claim 19 of the present application.
Claim 1 of the patent reads on claim 20 of the present application.
Claim 5 of the patent reads on claim 21 of the present application.
Claim 6 of the patent reads on claim 22 of the present application.
Claim 7 of the patent reads on claim 23 of the present application.
Claim 7 of the patent reads on claim 24 of the present application.
Claim 1 of the patent reads on claim 26 of the present application.
Claim 11 of the patent reads on claim 27 of the present application.
Claim 1 of the patent reads on claim 30 of the present application.
Claims 1 and 12 of the patent reads on claim 32 of the present application.
Claims 1 and 12 of the patent reads on claim 33 of the present application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-18, 20, 22, 27 and 30-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kataoka et al (US 2015/0037576).

Regarding claim 17, Kataoka discloses a pressure-sensitive adhesive sheet comprising a separator comprising paper (paragraph [0247]), a supporting film disposed on the separator (paragraphs [0247] and [0249]), a pressure-sensitive adhesive composition disposed on a surface of the supporting film (paragraphs [0247] and [0249]) and a top coat layer disposed on a surface opposite to the surface of the supporting film on which the pressure-sensitive adhesive composition is formed (paragraphs [0247] and [0249]); wherein the top coat layer contains a resin comprising acrylic-styrene resin (paragraph [0213]) and a lubricant of wax (paragraph [0214]); and wherein the wax is a naturally-occurring wax comprising palm wax (paragraph [0221]).
The pressure-sensitive adhesive sheet with the separator of paper reads on the claimed barrier paper. The separator of paper reads on the claimed paper substrate having a front side and a back side opposite the front side. The top layer disposed on a surface opposite to the surface of the supporting film on which the pressure-sensitive adhesive composition is formed reads on the claimed barrier layer disposed on the front side of the paper substrate. The top layer containing a resin comprising acrylic-styrene resin and a lubricant of wax wherein the wax is a naturally-occurring wax comprising palm wax reads on the claimed barrier layer comprising at least a polymeric binder and a wax based on a vegetable oil. Palm wax reads on the claimed wax based on a vegetable oil.

Regarding claim 18, Kataoka discloses the pressure-sensitive adhesive sheet comprising the top coat layer containing a lubricant of wax (paragraph [0214]) and wherein the wax is a naturally-occurring wax comprising palm wax (paragraph [0221]).
Palm wax reads on the claimed wax based on a vegetable oil where the oil is palm oil.

Regarding claim 20, Kataoka discloses the pressure-sensitive adhesive sheet comprising the proportion of lubricant in the top coat layer being 10 to 40% by weight (paragraph [0222]), wherein the lubricant is wax (paragraph [0214]) and wherein the wax is a naturally-occurring wax comprising palm wax (paragraph [0221]).

Regarding claim 22, Kataoka discloses the pressure-sensitive adhesive sheet comprising the wax is a naturally-occurring wax comprising palm wax (paragraph [0221]) and wherein the naturally-occurring wax has a melting point of 75 °C or higher (paragraph [0221]).

Regarding claim 27, Kataoka discloses the pressure-sensitive adhesive sheet comprising other lubricants comprising paraffin wax (paragraph [0223]).
The paraffin wax reads on the claimed wax based on saturated hydrocarbons.

Regarding claim 30, Kataoka discloses the pressure-sensitive adhesive sheet comprising a separator comprising paper (paragraph [0247]), a supporting film disposed on the separator (paragraphs [0247] and [0249]), a pressure-sensitive adhesive composition disposed on a surface of the supporting film (paragraphs [0247] and [0249]) and a top coat layer disposed on a surface opposite to the surface of the supporting film on which the pressure-sensitive adhesive composition is formed (paragraphs [0247] and [0249]).
The supporting film reads on the claimed interlayer between the paper substrate and the barrier layer as it would be between the separator of paper and the top coat layer.

Regarding claim 31, the barrier paper being configured to be one or more of a wrapping paper, lining paper, interleaving paper and/or release paper for foods, for wrapping, lining, interleaving and/or separating of bakery products, fried and/or deep-fried products, snack products, sandwiches, bread, burgers, meat products, fish products, sausage products and/or cheese is an intended use limitation that would inherently met by the pressure-sensitive adhesive sheet of Kataoka having the same structure as the barrier paper as claimed in claim 17.

Regarding claim 32, Kataoka discloses a method comprising bonding the separator of paper to the pressure-sensitive adhesive sheet (paragraph [0247]), applying a liquid composition onto a supporting film on a surface opposite to the surface on which a pressure-sensitive adhesive composition to form a top coat layer (paragraph [0235]), drying the liquid composition (paragraph [0235]), wherein the top coat layer contains a resin comprising acrylic-styrene resin (paragraph [0213]) and a lubricant of wax (paragraph [0214]); and wherein the wax is a naturally-occurring wax comprising palm wax (paragraph [0221]).
The bonding of the separator of paper to the pressure-sensitive adhesive sheet reads on the claimed providing a paper substrate. The applying a liquid composition onto a supporting film on a surface opposite to the surface on which a pressure-sensitive adhesive composition to form a top coat layer reads on the claimed providing a barrier coat comprising a wax emulsion and applying a barrier coat to one side of the paper substrate. The wax being a naturally-occurring wax comprising palm wax reads on the claimed wax based on a vegetable oil.

Regarding claim 33, Kataoka discloses the method comprising the pressure-sensitive adhesive sheet comprising a separator comprising paper (paragraph [0247]), a supporting film disposed on the separator (paragraphs [0247] and [0249]), a pressure-sensitive adhesive composition disposed on a surface of the supporting film (paragraphs [0247] and [0249]) and a top coat layer disposed on a surface opposite to the surface of the supporting film on which the pressure-sensitive adhesive composition is formed (paragraphs [0247] and [0249]).
The supporting film reads on the claimed interlayer between the paper substrate and the barrier layer as it would be between the separator of paper and the top coat layer.

Claims 17-19, 22, 26 and 31-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hassan et al (US 2005/0131103).

Regarding claim 17, Hassan discloses an article comprising paper (paragraph [0019]) and a coating applied onto the paper (paragraph [0022]); wherein the coating is formed from a formulation comprising wax (paragraph [0027]) and an acrylic resin dispersion (paragraph [0053]); and wherein the wax comprises soybean wax (paragraph [0027]).
The article reads on the claimed barrier paper. The coating reads on the claimed barrier layer. The acrylic resin dispersion reads on the claimed polymeric binder. The wax comprising soybean wax reads on the claimed wax based on a vegetable oil.

Regarding claim 18, Hassan discloses the article comprising the wax comprising soybean wax (paragraph [0027]).
The wax comprising soybean wax reads on the claimed wax based on a vegetable oil.

Regarding claim 19, Hassan discloses the article comprising the wax comprising soybean wax (paragraph [0027]).
The wax comprising soybean wax reads on the claimed wax based on a vegetable oil.

Regarding claim 22, Hassan discloses the article comprising the wax having a melting point between 120 °C and 190 °C (paragraph [0029]).

Regarding claim 26, Hassan discloses the article comprising the coating comprising 20% to 60% by weight of acrylic resin dispersion (paragraph [0053]).

Regarding claim 31, the barrier paper being configured to be one or more of a wrapping paper, lining paper, interleaving paper and/or release paper for foods, for wrapping, lining, interleaving and/or separating of bakery products, fried and/or deep-fried products, snack products, sandwiches, bread, burgers, meat products, fish products, sausage products and/or cheese is an intended use limitation that would inherently met by the article of Hassan having the same structure as the barrier paper as claimed in claim 17.

Regarding claim 32, Hassan discloses a method comprising applying a coating onto a cellulosic article and drying the coating (claim 18), wherein the coating is formed from a formulation comprising wax (paragraph [0027]) and an acrylic resin dispersion (paragraph [0053]); and wherein the wax comprises soybean wax (paragraph [0027]).

Claims 17-18, 22, 26 and 30-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamagawa et al (US 2008/0047677).

Regarding claim 17, Tanagawa discloses an image recording material (Abstract) comprising a support comprising a raw paper having a cast coat layer on both sides (paragraph [0133]) and an image recording layer formed on the support (paragraph [0146]); wherein the image recording layer comprises acrylic resin (paragraph [0151]) and a releasing agent (paragraph [0218]); wherein the releasing agent comprises a natural wax (paragraph [0189]) and wherein the natural wax is a vegetable wax (paragraph [0190]).
The image recording material reads on the claimed barrier paper. The raw paper reads on the claimed paper substrate. The image recording layer reads on the claimed barrier coating. The acrylic resin reads on the claimed polymeric binder. The vegetable wax reads on the claimed wax based on a vegetable oil.

Regarding claim 18, Tanagawa discloses the image recording material comprising the releasing agent of a natural wax being carnauba wax having a melting point of 70 °C to 95 °C (paragraph [0195]).

Regarding claim 22, Tanagawa discloses the image recording material comprising the releasing agent of a natural wax being carnauba wax having a melting point of 70 °C to 95 °C (paragraph [0195]).

Regarding claim 22, Tanagawa discloses the image recording material comprising the content of polymer in the image receiving layer being 50% by mass to 90% by mass (paragraph [0181]).

Regarding claim 30, Tanagawa discloses an image recording material (Abstract) comprising a support comprising a raw paper having a cast coat layer on both sides (paragraph [0133]) and an image recording layer formed on the support (paragraph [0146]).
The raw paper reads on the claimed paper substrate. The image recording layer reads on the claimed barrier layer. The cast coat layer reads on the claimed interlayer disposed between the paper substrate and the barrier layer.

Regarding claim 31, the barrier paper being configured to be one or more of a wrapping paper, lining paper, interleaving paper and/or release paper for foods, for wrapping, lining, interleaving and/or separating of bakery products, fried and/or deep-fried products, snack products, sandwiches, bread, burgers, meat products, fish products, sausage products and/or cheese is an intended use limitation that would inherently met by the image recording material of Tanagawa having the same structure as the barrier paper as claimed in claim 17.

Regarding claim 32, Tanagawa discloses a method comprising forming a cast coat layer on both sides of a raw paper to form an image recording support (paragraph [0133]), applying a coating solution of an image receiving layer on the image recording support (paragraph [0363]) and drying the coating solution to form an image receiving layer; wherein the image recording layer comprises acrylic resin (paragraph [0151]) and a releasing agent (paragraph [0218]); wherein the releasing agent comprises a natural wax (paragraph [0189]) and wherein the natural wax is a vegetable wax (paragraph [0190]).
The image recording material reads on the claimed barrier paper. The raw paper reads on the claimed paper substrate. The image recording layer reads on the claimed barrier coating. The acrylic resin reads on the claimed polymeric binder. The vegetable wax reads on the claimed wax based on a vegetable oil.

Regarding claim 33, Tanagawa discloses an image recording material (Abstract) comprising a support comprising a raw paper having a cast coat layer on both sides (paragraph [0133]) and an image recording layer formed on the support (paragraph [0146]).
The raw paper reads on the claimed paper substrate. The image recording layer reads on the claimed barrier layer. The cast coat layer reads on the claimed interlayer disposed between the paper substrate and the barrier layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21, 23-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka et al (US 2015/0037576).

Regarding claim 21, Kataoka discloses the pressure-sensitive adhesive sheet comprising the proportion of lubricant in the top coat layer being 10 to 40% by weight (paragraph [0222]), wherein the lubricant is wax (paragraph [0214]) and wherein the wax is a naturally-occurring wax comprising palm wax (paragraph [0221]).
The proportion of wax in the top coat layer overlaps the claimed mass fraction for the wax in the barrier layer.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to the desired moisture resistance for a barrier layer. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 23, Kataoka discloses the pressure-sensitive adhesive sheet comprising the top coat layer comprising a resin comprising acrylic-styrene resin (paragraph [0213]).
The acrylic-styrene resin reads on the claimed polymeric binder being a styrene-acrylate polymer.

Regarding claim 24, Kataoka discloses the pressure-sensitive adhesive sheet comprising the top coat layer comprising a resin comprising acrylic-styrene resin (paragraph [0213]).
The acrylic-styrene resin reads on the claimed polymeric binder being a styrene-acrylate polymer.

Regarding claim 26, Kataoka discloses the pressure-sensitive adhesive sheet comprising the top coat layer comprising the proportion of polyester resin being 98% to 100% by weight of binder (paragraph [0213]), the proportion of total binder in the top coat layer being 50 to 95% by weight (paragraph [0213]) and top coat layer further containing a resin comprising acrylic-styrene resin (paragraph [0213]).
The amount of polyester based on the total weight of the top coat layer would be 50 to 93% by weight. The amount of further binder such as acrylic-styrene resin based on the total weight of the top coat layer would be 0 to 2% by weight. This amount would overlap the claimed range for the mass fraction of polymeric binder in the barrier layer.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have the desired adhesion of components in the top coat layer while providing a cost savings in regard to manufacture due to not using excess binder. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kataoka et al (US 2015/0037576) in view of Hassan et al (US 2005/0131103).

Kataoka is relied upon as described above.

Regarding claim 19, Kataoka do not appear to explicitly disclose the pressure-sensitive adhesive sheet comprising the wax based on a vegetable oil being based on soybean oil.

However, Hassan discloses an article comprising paper (paragraph [0019]) and a coating applied onto the paper (paragraph [0022]); wherein the coating is formed from a formulation comprising wax (paragraph [0027]) and an acrylic resin dispersion (paragraph [0053]); and wherein the wax comprises palm wax and soybean wax (paragraph [0027]).
The soybean wax reads on the claimed wax based on a vegetable oil being based on soybean oil. The palm wax reads on the claimed wax based on a vegetable oil being based on palm oil. Hassan discloses palm wax and soybean wax as suitable alternatives for the wax in the coating.

Given the equivalence and interchangeability of palm wax and soybean wax in Hassan, it would have been obvious to one of ordinary skill in the art having the teachings of Kataoka and Hassan before him or her, to modify the pressure-sensitive adhesive sheet of Kataoka to substitute the palm wax of Kataoka for the soybean wax of Hassan.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kataoka et al (US 2015/0037576) in view of Jho et al (US 2006/0122318).

Kataoka is relied upon as described above.

Regarding claim 25, Kataoka does not appear to explicitly disclose the pressure-sensitive adhesive sheet comprising the acrylate copolymer prepared from styrene and one of butyl (meth)acrylate and 2-ethylhexyl (meth)acrylate.

However, Jho discloses a food packaging comprising paper or paperbaord coated with an emulsion coating comprising a film-forming polymer (paragraph [0065]) comprising a vinyl polymerizable monomer of styrene (paragraph [0074]) and a (meth)acrylate monomer selected from 2-ethylhexyl (meth)acrylate and butyl (meth)acrylate (paragraph [0072]).

It would have been obvious to one of ordinary skill in the art having the teachings of Kataoka and Jho before him or her, to modify the pressure-sensitive adhesive sheet of Kataoka to include the film-forming polymer of styrene polymerized one of 2-ethylhexyl (meth)acrylate and butyl (meth)acrylate of Jho for the acrylic-styrene resin of Kataoka because having the required film-forming polymer, such as a styrene-(meth)acrylate polymer provides a continuous pinhole-free polymer film, and allows for the barrier coating to be flexible to prevent fold and crease failures (paragraph [0065] of Jho).

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka et al (US 2015/0037576) in view of Mujkic et al (CA 2 861 848).

Kataoka is relied upon as described above.

Regarding claim 28, Kataoka does not appear to explicitly disclose the pressure-sensitive adhesive sheet comprising the wax based on saturated hydrocarbons having a melting point of at least 40 °C.

However, Mujkic discloses a wax for use in coatings having goof slip and mar resistance applications (paragraph [0024]), wherein the wax is a moisture barrier (paragraph [0024]) and wherein the wax has a composition comprising 1.43% by weight heneicosane (Table 2; paragraph [0086]), 0.57% tetracosane (Table 2; paragraph [0086]) and 0.15% heptacosane (Table 2; paragraph [0086]).
	Since the wax of Mujkic contains 1.43% by weight heneicosane, 0.57% tetracosane and 0.15% heptacosane which are the same as the claimed alkanes of the claimed wax based on saturated hydrocarbons, it is clear that the wax of Mujkic would intrinsically have a melting point of at least 40 °C.

It would have been obvious to one of ordinary skill in the art having the teachings of Kataoka and Mujkic before him or her, to modify the pressure-sensitive adhesive sheet of Kataoka to include the wax of Mujkic for the paraffin wax of Kataoka because having the required wax provides the desired moisture resistance for the coating.

Regarding claim 29, Kataoka does not appear to explicitly disclose the pressure-sensitive adhesive sheet comprising the wax based on saturated hydrocarbons comprising at least one alkane selected from heneicosane, tetracosane and heptacosane.

However, Mujkic discloses a wax for use in coatings having goof slip and mar resistance applications (paragraph [0024]), wherein the wax is a moisture barrier (paragraph [0024]) and wherein the wax has a composition comprising 1.43% by weight heneicosane (Table 2; paragraph [0086]), 0.57% tetracosane (Table 2; paragraph [0086]) and 0.15% heptacosane (Table 2; paragraph [0086]).

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hassan et al (US 2005/0131103) in view of Jho et al (US 2006/0122318).

Hassan is relied upon as described above.

Regarding claim 23, Hassan does not appear to explicitly disclose the article comprising a styrene-acrylate polymer.

However, Jho discloses a food packaging comprising paper or paperbaord coated with an emulsion coating comprising a film-forming polymer (paragraph [0065]) comprising a vinyl polymerizable monomer of styrene (paragraph [0074]) and a (meth)acrylate monomer selected from 2-ethylhexyl (meth)acrylate and butyl (meth)acrylate (paragraph [0072]).

It would have been obvious to one of ordinary skill in the art having the teachings of Hassan and Jho before him or her, to modify the article of Hassan to include the film-forming polymer of styrene polymerized with one of 2-ethylhexyl (meth)acrylate and butyl (meth)acrylate of Jho for the acrylic resin of Hassan because having the required film-forming polymer, such as a styrene-(meth)acrylate polymer provides a continuous pinhole-free polymer film, and allows for the barrier coating to be flexible to prevent fold and crease failures (paragraph [0065] of Jho).

Regarding claim 24, Hassan does not appear to explicitly disclose the article comprising a styrene-acrylate polymer.

However, Jho discloses a food packaging comprising paper or paperbaord coated with an emulsion coating comprising a film-forming polymer (paragraph [0065]) comprising a vinyl polymerizable monomer of styrene (paragraph [0074]) and a (meth)acrylate monomer selected from 2-ethylhexyl (meth)acrylate and butyl (meth)acrylate (paragraph [0072]).

Regarding claim 25, Hassan does not appear to explicitly disclose the article comprising the acrylate copolymer prepared from styrene and one of butyl (meth)acrylate and 2-ethylhexyl (meth)acrylate.

However, Jho discloses a food packaging comprising paper or paperbaord coated with an emulsion coating comprising a film-forming polymer (paragraph [0065]) comprising a vinyl polymerizable monomer of styrene (paragraph [0074]) and a (meth)acrylate monomer selected from 2-ethylhexyl (meth)acrylate and butyl (meth)acrylate (paragraph [0072]).

Claims 27-29 rejected under 35 U.S.C. 103 as being unpatentable over Hassan et al (US 2005/0131103) in view of Mujkic et al (CA 2 861 848).

Hassan is relied upon as described above.

Regarding claim 27, Hassan does not appear to explicitly disclose the article comprising the coating further comprising a wax based on saturated hydrocarbons.

However, Mujkic discloses a wax for use in coatings having goof slip and mar resistance applications (paragraph [0024]), wherein the wax is a moisture barrier (paragraph [0024]) and wherein the wax has a composition comprising 1.43% by weight heneicosane (Table 2; paragraph [0086]), 0.57% tetracosane (Table 2; paragraph [0086]) and 0.15% heptacosane (Table 2; paragraph [0086]).
	Since the wax of Mujkic contains 1.43% by weight heneicosane, 0.57% tetracosane and 0.15% heptacosane which are the same as the claimed alkanes of the claimed wax based on saturated hydrocarbons, it is clear that the wax of Mujkic would intrinsically have a melting point of at least 40 °C.

It would have been obvious to one of ordinary skill in the art having the teachings of Hassan and Mujkic before him or her, to modify the article of Hassan to include the wax of Mujkic in the coating of Hassan because having the required wax provides the desired moisture resistance for the coating.

Regarding claim 28, Hassan does not appear to explicitly disclose the article comprising the wax based on saturated hydrocarbons having a melting point of at least 40 °C.

However, Mujkic discloses a wax for use in coatings having goof slip and mar resistance applications (paragraph [0024]), wherein the wax is a moisture barrier (paragraph [0024]) and wherein the wax has a composition comprising 1.43% by weight heneicosane (Table 2; paragraph [0086]), 0.57% tetracosane (Table 2; paragraph [0086]) and 0.15% heptacosane (Table 2; paragraph [0086]).
	Since the wax of Mujkic contains 1.43% by weight heneicosane, 0.57% tetracosane and 0.15% heptacosane which are the same as the claimed alkanes of the claimed wax based on saturated hydrocarbons, it is clear that the wax of Mujkic would intrinsically have a melting point of at least 40 °C.

Regarding claim 29, Hassan does not appear to explicitly disclose the article comprising the wax based on saturated hydrocarbons comprising at least one alkane selected from heneicosane, tetracosane and heptacosane.

However, Mujkic discloses a wax for use in coatings having goof slip and mar resistance applications (paragraph [0024]), wherein the wax is a moisture barrier (paragraph [0024]) and wherein the wax has a composition comprising 1.43% by weight heneicosane (Table 2; paragraph [0086]), 0.57% tetracosane (Table 2; paragraph [0086]) and 0.15% heptacosane (Table 2; paragraph [0086]).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hassan et al (US 2005/0131103) in view of Schildknecht et al (US 2017/0211237).

Hassan is relied upon as described above.

Regarding claim 30, Hassan do not appear to explicitly disclose the article comprising an interlayer disposed between the paper substrate and barrier layer .

However, Schildknecht discloses a heat-sealing barrier paper comprising a precoat layer disposed between a fibrous substrate and a covering layer (paragraphs [0027]-[0029]).

It would have been obvious to one of ordinary skill in the art having the teachings of Hassan and Schildknecht before him or her, to modify the article of Hassan to include the precoat layer of Schildknecht between the paper and coating of Hassan because having the required precoat layer provides a relatively high barrier level (paragraph [0030] of Schildknecht).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tamagawa et al (US 2008/0047677).

Regarding claim 19, Tamagawa discloses the image recording material comprising the vegetable wax including soybean oil (paragraph [0190]).
The vegetable wax including soybean oil reads on the claimed wax based on a vegetable oil of soybean oil.

Regarding claim 20, Tamagawa discloses the image recording material comprising the content of the releasing agent being 0.1% to 120% by mass based on the mass of the image receiving layer (paragraph [0218]).
The range overlaps the claimed range for the amount of wax.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have the desired offset property and adhesion resistance while prevent deterioration of image quality (paragraph [0219]). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Tamagawa et al (US 2008/0047677) in view of Jho et al (US 2006/0122318).

Tanagawa discloses an image recording material comprising the image recording layer comprising acrylic resin (paragraph [0151]).

Regarding claim 23, Tanagawa does not appear to explicitly disclose the image recording material comprising a styrene-acrylate polymer.

However, Jho discloses a food packaging comprising paper or paperbaord coated with an emulsion coating comprising a film-forming polymer (paragraph [0065]) comprising a vinyl polymerizable monomer of styrene (paragraph [0074]) and a (meth)acrylate monomer selected from 2-ethylhexyl (meth)acrylate and butyl (meth)acrylate (paragraph [0072]).

It would have been obvious to one of ordinary skill in the art having the teachings of Tanagawa and Jho before him or her, to modify the image recording material of Tanagawa to include the film-forming polymer of styrene polymerized with one of 2-ethylhexyl (meth)acrylate and butyl (meth)acrylate of Jho for the acrylic resin of Tanagawa because having the required film-forming polymer, such as a styrene-(meth)acrylate polymer provides a continuous pinhole-free polymer film, and allows for the barrier coating to be flexible to prevent fold and crease failures (paragraph [0065] of Jho).

Regarding claim 24, Tanagawa does not appear to explicitly disclose the image recording material comprising a styrene-acrylate polymer.

However, Jho discloses a food packaging comprising paper or paperbaord coated with an emulsion coating comprising a film-forming polymer (paragraph [0065]) comprising a vinyl polymerizable monomer of styrene (paragraph [0074]) and a (meth)acrylate monomer selected from 2-ethylhexyl (meth)acrylate and butyl (meth)acrylate (paragraph [0072]).

Regarding claim 25, Tanagawa does not appear to explicitly disclose the image recording material comprising the acrylate copolymer prepared from styrene and one of butyl (meth)acrylate and 2-ethylhexyl (meth)acrylate.

However, Jho discloses a food packaging comprising paper or paperbaord coated with an emulsion coating comprising a film-forming polymer (paragraph [0065]) comprising a vinyl polymerizable monomer of styrene (paragraph [0074]) and a (meth)acrylate monomer selected from 2-ethylhexyl (meth)acrylate and butyl (meth)acrylate (paragraph [0072]).

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Tamagawa et al (US 2008/0047677) in view of Mujkic et al (CA 2 861 848).

Tanagawa is relied upon as described above.

Regarding claim 27, Tanagawa does not appear to explicitly disclose the image recording material comprising the coating further comprising a wax based on saturated hydrocarbons.

However, Mujkic discloses a wax for use in coatings having goof slip and mar resistance applications (paragraph [0024]), wherein the wax is a moisture barrier (paragraph [0024]) and wherein the wax has a composition comprising 1.43% by weight heneicosane (Table 2; paragraph [0086]), 0.57% tetracosane (Table 2; paragraph [0086]) and 0.15% heptacosane (Table 2; paragraph [0086]).
	Since the wax of Mujkic contains 1.43% by weight heneicosane, 0.57% tetracosane and 0.15% heptacosane which are the same as the claimed alkanes of the claimed wax based on saturated hydrocarbons, it is clear that the wax of Mujkic would intrinsically have a melting point of at least 40 °C.

It would have been obvious to one of ordinary skill in the art having the teachings of Tanagawa and Mujkic before him or her, to modify the image recording material of Tanagawa to include the wax of Mujkic in the image receiving layer of Tanagawa because having the required wax provides the desired moisture resistance for the coating.

Regarding claim 28, Tanagawa does not appear to explicitly disclose the image recording material comprising the wax based on saturated hydrocarbons having a melting point of at least 40 °C.

However, Mujkic discloses a wax for use in coatings having goof slip and mar resistance applications (paragraph [0024]), wherein the wax is a moisture barrier (paragraph [0024]) and wherein the wax has a composition comprising 1.43% by weight heneicosane (Table 2; paragraph [0086]), 0.57% tetracosane (Table 2; paragraph [0086]) and 0.15% heptacosane (Table 2; paragraph [0086]).
	Since the wax of Mujkic contains 1.43% by weight heneicosane, 0.57% tetracosane and 0.15% heptacosane which are the same as the claimed alkanes of the claimed wax based on saturated hydrocarbons, it is clear that the wax of Mujkic would intrinsically have a melting point of at least 40 °C.

Regarding claim 29, Tanagawa does not appear to explicitly disclose the image recording material comprising the wax based on saturated hydrocarbons comprising at least one alkane selected from heneicosane, tetracosane and heptacosane.

However, Mujkic discloses a wax for use in coatings having goof slip and mar resistance applications (paragraph [0024]), wherein the wax is a moisture barrier (paragraph [0024]) and wherein the wax has a composition comprising 1.43% by weight heneicosane (Table 2; paragraph [0086]), 0.57% tetracosane (Table 2; paragraph [0086]) and 0.15% heptacosane (Table 2; paragraph [0086]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785